Citation Nr: 0632371	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-08 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for depression and anti-
social personality traits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from August 1974 to 
September 1975.

Although the veteran requested a hearing before the Board, he 
failed to attend his hearing scheduled for March 2006.  His 
request for a Board hearing is considered withdrawn.  38 
C.F.R. § 20.704(d) (2006).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in San Diego, California.


FINDING OF FACT

Depression and anti-social personality traits were not 
manifested during the veteran's active duty; any current 
depression or antisocial personality traits are not related 
to service.


CONCLUSION OF LAW

Depression and anti-social personality traits were not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A September 2001 letter informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board notes 
that this letter was sent to the appellant prior to the 
September 2002 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The September 2001 letter advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This 
letter essentially notified, and a May 2005 letter expressly 
notified, the appellant of the need to submit any pertinent 
evidence in the appellant's possession.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the claim of service connection for 
depression and anti-social personality traits, the Board has 
concluded that the preponderance of the evidence is against 
this claim.  Any questions as to the appropriate disability 
rating or effective date to be assigned have therefore been 
rendered moot, and the absence of notice on these two 
elements of a service connection claim should not prevent a 
Board decision on the veteran's claim.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

B. Duty to Assist

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  The veteran's 
service medical records are associated with the claims 
folder, as well as VA treatment records from January 1999 to 
July 2002.  The veteran indicated in his June 2001 claim that 
he was treated at Sepulveda VA Medical Center (Sepulveda).  
However, A June 2000 reply from Sepulveda, associated with a 
records request from a previous claim, indicates that the 
facility was unable to locate "any" medical records or 
treatment for this veteran.  In light of this negative reply 
associated with the claims file, the Board is satisfied that 
any further attempts by the RO to obtain the veteran's VA 
treatment records from Sepulveda would be futile.  A letter 
was sent to the veteran in March 2005 letter informing him 
that such records could not be obtained.  The veteran 
indicated in his March 2004 substantive appeal that he was 
treated at St. John's in 1982 for a depressive disorder.  A 
March 2005 letter sent to the veteran requested that he 
provide an address and consent form for St. John's Hospital 
so that the RO could obtain these treatment records.  No 
reply or consent form was ever received from the veteran.  
The Board is satisfied that the RO fulfilled its duty to 
assist the veteran in obtaining such records.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not 
a one-way street).  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.

The veteran was not afforded a VA examination in conjunction 
with his claim.  VA has a duty to provide a VA examination 
when the record lacks evidence to decide the veteran's claim 
and there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The Board concludes that the requirements of 
38 C.F.R. § 3.159(c)(4)(i) (2006), were not met, and thus, a 
VA examination is not required.  Furthermore, the Board finds 
that the evidence of record is sufficient to decide the 
veteran's claim.

In the present case, the evidence of record indicates that 
the veteran has a current diagnosis of depression and anti-
social personality disorder.  The veteran contends that this 
disability is related to service, and in his August 2003 
notice of disagreement, he stated that it was specifically 
due to three episodes of in-service heat exhaustion.  A 
review of the veteran's service medical records reflects that 
the veteran had one episode of heat exhaustion in April 1975.  
However, despite such evidence to support the veteran's 
contention of an in-service injury, there is no medical or 
lay evidence, other than the veteran's own statements, which 
indicates that the veteran's current depression and anti-
social personality disorder may be associated with his 
military service, including his in-service heat exhaustion.  
Although a veteran's lay statements regarding pain and 
symptomatology may be sufficient to overcome the low 
threshold of the third element, in this case, the veteran's 
statements regarding the link between service and his current 
disability pertain to a link between heat exhaustion, brain 
damage, and depression.  There is no evidence of record that 
the veteran is competent to make such medical statements; 
therefore, the Board will not consider them as competent to 
indicate an association as required by 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon at 83-84.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.




Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

The veteran contends that his depression and anti-social 
personality traits were incurred in service due to trauma he 
experienced related to three episodes of severe heat 
exhaustion.  The veteran claims that his temperature exceeded 
107ºF during the third episode, and that a chaplain was 
called in to administer last rites to the veteran.  A review 
of the veteran's service medical records reflects one episode 
of heat exhaustion in April 1975.  However, there is no 
evidence that he was diagnosed with depression or anti-social 
personality traits as a result of such heat exhaustion, or 
for any other reason.  Furthermore, there is no competent 
medical evidence linking the veteran's current depression and 
anti-social personality disorder to service, including the 
episode of heat exhaustion.

A review of the veteran's service medical records does not 
reflect any competent medical evidence that he was diagnosed 
with depression or anti-social personality traits in service.  
A June 1975 service medical record indicates that the veteran 
underwent a psychological evaluation related to problems he 
was having adjusting to navy life.  The examiner noted that 
the veteran reported not liking the navy, and upon 
examination there was no evidence of neurosis, psychosis, or 
suicidal thoughts.  The veteran was observed as pleasant, 
relaxed, and aware of time, place, and self.  The service 
medical record indicates diagnoses of an aggressive/explosive 
personality disorder and an immature personality.  
Administrative separation is recommended due to the veteran's 
inability to adjust to navy life and multiple violations.  
The veteran was again evaluated in July 1975, and the service 
medical record indicates a continued diagnosis of an immature 
personality.  This diagnosis is reflected in the veteran's 
September 1975 separation examination.  There is no evidence 
of record of a formal diagnosis of depression or an anti-
social personality, nor is there any evidence that the 
veteran reported symptoms of depression or a depressed mood.  
The Board finds that the absence of an in-service diagnosis 
weighs against the veteran's claim that his depression and 
anti-social personality traits were incurred in service.

The current medical evidence of record reflects that the 
veteran has current diagnoses of depression and anti-social 
personality disorder (ASPD).  A January 2000 VA treatment 
summary indicates the first diagnosis of ASPD, and this 
diagnosis is continued throughout subsequent VA treatment 
records through May 2002.  An addendum to a March 2000 VA 
treatment note indicates that the veteran reported symptoms 
of depression.  A May 2001 VA psychiatry note indicates a 
diagnosis of major depressive disorder, moderate, single 
episode, and also reports significant situationally-induced 
exacerbation of depressive symptoms.

The Board notes that despite any evidence of anti-social 
personality traits and a current diagnosis of anti-social 
personality disorder, the veteran may not be service-
connected for such traits or disorder.  A personality 
disorder is not an injury or disease for purposes of VA laws 
and regulations, and, therefore, generally may not be service 
connected as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9 
(2006).  There is, however, a limited exception to this rule, 
and the Board will consider whether this exception applies to 
the veteran's anti-social personality disorder.

Service connection for a personality disorder may be granted 
where a superimposed injury or disease occurs during, or as a 
result of, active service.  VAOPGCPREC 82-90 (July 18, 1990).  
For service connection to be warranted, the evidence would 
have to show that a superimposed injury or disease during 
service aggravated the veteran's anti-social personality 
disorder.

The Board finds that service connection cannot be granted for 
aggravation of the veteran's anti-social personality disorder 
because there is no competent medical evidence that the 
veteran had a superimposed injury or disease in service.  
Although the evidence of record indicates that the veteran 
did experience heat exhaustion in April 1975, there is no 
evidence which suggests that this in-service event resulted 
in any negative after-effects, including brain damage, which 
could have aggravated the veteran's personality disorder.  
The Board thus concludes that this limited exception does not 
apply, and the veteran is not entitled to service connection 
for a aggravation of his anti-social personality disorder due 
to a superimposed injury.

Although the veteran is not entitled to service-connection 
for his anti-social personality traits and/or disorder, the 
Board still must consider whether he is entitled to service 
connection for depression.  As was previously mentioned, the 
veteran claims that his depression is the result of the 
trauma he suffered during in-service episodes of severe heat 
exhaustion.

After a careful review of the evidence, the Board concludes 
there is no competent evidence of record which indicates a 
nexus between the veteran's current depression and his active 
duty service, including his in-service heat exhaustion.

An April 1975 service medical record reflects that the 
veteran presented for complaints of dizziness, chills, 
sleepiness, headache, and nausea.  Upon examination the 
veteran had a temperature of 102ºF, and the record indicates 
a diagnosis of heat exhaustion.  The veteran presented for 
follow-up the next day, and in the morning, most, if not all 
of the symptoms were gone.  However, a service medical record 
from later that day indicates that the veteran did not follow 
the recommended treatment and his temperature was recorded as 
104ºF.  The examiner indicated a diagnosis of heat exhaustion 
bordering on heat stroke.  The record indicates the veteran 
was released shortly thereafter for inside duty, and there 
are no further treatment records related to heat exhaustion 
or heat stroke.  Finally, there is no notation in the 
veteran's service medical records, including his September 
1975 separation examination, that he experienced any negative 
after-effects from the April 1975 incident.

In his March 2004 substantive appeal, the veteran argues 
medical records indicate that brain damage is likely to occur 
in cases of heat stroke and when core body temperatures 
exceed 107ºF.  There are no records or medical literature 
associated with the claims folder substantiating this claim.  
However, regardless of whether true or not, there is no 
evidence of record that the veteran experienced brain damage 
as a result of his April 1975 episode of heat exhaustion, nor 
is there evidence that brain damage may result in depression.  
As was already discussed, the veteran's service medical 
records are silent for any negative after-effects from the 
April 1975 heat incident.  Furthermore, there is no post-
service medical evidence of any brain damage or psychological 
after-effects from the veteran's in-service heat exhaustion.  
The Board finds that this absence of evidence weighs the 
veteran's claim that his current depression is related an in-
service heat exhaustion.

In addition to a lack of evidence regarding a specific link 
between the veteran's current depression and his in-service 
episode of heat exhaustion, there is no competent evidence 
providing a nexus between the veteran's depression and 
service generally.  A January 2000 VA treatment record 
indicates that the veteran reported that all of his life 
problems have been related to his drug use.  Treatment 
records from the veteran's participation in a VA in-patient 
drug treatment program in January and February 2000 clearly 
indicate that the veteran's drug and alcohol use pre-date his 
military service.  A March 2000 VA treatment note indicates 
that the examiner believed that the veteran's sense of 
despair might be related to his fears regarding his state 
disability benefits being cancelled.  Finally, in a January 
2000 VA social work assessment, the veteran gave a military 
history, yet made no mention of any of his psychological or 
social problems being related to his military service, nor 
was there any mention of his heat exhaustion incident.  In 
fact, there is no mention in any of the veteran's multiple 
psychiatric treatment records of his military service, heat 
exhaustion, or any relationship between his current 
depression and either of these.  The Board finds this lack of 
contemporaneous record weighs against the veteran's claim of 
service connection for depression.

In light of the above, including the veteran's service 
medical records, private medical records, and the absence of 
any medical opinion suggesting a causal link to the veteran's 
service or his in-service heat exhaustion, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for depression and 
anti-social personality traits.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for depression and anti-
social personality traits is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


